Bigelow, C. J.
The holding over of the defendant’s brother after the expiration of the year without any notice to the plaintiff of a Termination of the defendant’s liability for the rent for a further time, or any new contract or agreement with the plaintiff either by the defendant or his brother for a hiring of the premises, was evidence of a continuance of the original tenancy for a longer period, and, in the absence of controlling evidence, was sufficient to warratit the jury in finding a verdict against the defendant for use and occupation of the premises for the second year. When a lessee puts another into possession of demised premises who holds over, it is considered in law as the holding over of the lessee. Brewer v. Knapp, 1 Pick. 332, 336. When a tenant holds over, and there is no evidence of any new or different stipulation, the implication is warranted that the continued use and occupation are on the same terms as those m which the premises were originally demised. 1 Cruise Dig *553(Greenl. ed.) tit. ix. c. 1, § 21, note, and cases cited. Taylor on Land. & Ten. 526. The case seems to have been submitted to the jury under proper instructions.
Exceptions overruled,